Exhibit 10.2

 

LOGO [g210319g0922072953358.jpg]

 

   September 23, 2016 To:    Brinker International, Inc.    6820 Lyndon B.
Johnson Freeway    Dallas, TX 75240    Attn:                     Joe Taylor   
Telephone:           [**]    Email:                  [**] From    Bank of
America, N.A.    c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated    Bank
of America Tower at One Bryant Park    New York, NY 10036    Attn: Jake
Mendelsohn    Telephone: [**]    Facsimile: [**] Re:    Issuer Forward
Repurchase Transaction    (BofAML Reference Number: [**])

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Bank of America, N.A.
(“BofA”) and Brinker International, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). The terms of the Transaction shall be set
forth in this Confirmation. This Confirmation shall constitute a “Confirmation”
as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”).

This Confirmation evidences a complete and binding agreement between BofA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation and the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement will apply to
BofA as if (w) the phrase “, or becoming capable at such time of being
declared,” were deleted from Section 5(a)(vi)(1) of the Agreement, (x) the
“Threshold Amount” with respect to BofA were three percent (3%) of shareholders’
equity of Bank of America Corporation (“BAC”) as of the date hereof,
(y) “Specified Indebtedness” had the meaning specified in Section 14 of the
Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of BofA’s banking business and (z) the
following language were added to the end of such Section 5(a)(vi):
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (1) the default was caused solely by error or
omission of an administrative or operational nature; (2) funds were available to
enable the party to make the payment when due; and (3) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”). The Transaction shall be the only Transaction under the
Agreement.

If there exists any ISDA Master Agreement between BofA and Counterparty or any
confirmation or other agreement between BofA and Counterparty pursuant to which
an ISDA Master Agreement is deemed to exist between BofA and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement, or any other agreement to which BofA and Counterparty
are parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement, and the
occurrence of any Event of Default or Termination Event under the Agreement with
respect to either party or the Transaction shall not, by itself, give rise to
any right or obligation under any such other agreement or deemed agreement.
Notwithstanding anything to the contrary in any other agreement between the
parties or their Affiliates, the Transaction shall not be a “Specified
Transaction” (or similarly treated) under any other agreement between the
parties or their Affiliates.



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation, the Equity Definitions or the
Agreement, the following will prevail for purposes of the Transaction in the
order of precedence indicated: (i) this Confirmation; (ii) the Equity
Definitions; and (iii) the Agreement. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:

   As provided in Annex B to this Confirmation.

Seller:

   BofA

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, as described on Bloomberg Screen “EAT
<Equity> DES”

Prepayment/Variable Obligation:

   Applicable

Prepayment Amount:

   As provided in Annex B to this Confirmation.

Prepayment Date:

   One (1) Exchange Business Day following the Trade Date.

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Calculation Agent:

   BofA. Whenever the Calculation Agent is required to act or to exercise
judgment in any way with respect to the Transaction hereunder, it will do so in
good faith and in a commercially reasonable manner. Following the occurrence and
during the continuation of an Event of Default pursuant to Section 5(a)(vii) of
the Agreement with respect to which BofA is the Defaulting Party, Counterparty
shall have the right to designate an independent, nationally recognized equity
derivatives dealer to replace BofA as Calculation Agent, and the parties shall
work in good faith to execute any appropriate documentation required by such
replacement Calculation Agent.    Following any determination, adjustment or
calculation by the Calculation Agent, the Hedging Party or the Determining Party
hereunder, the Calculation Agent, the Hedging Party or the Determining Party, as
the case may be, will within five Exchange Business Days of a request by
Counterparty, provide to Counterparty a report (in a commonly used file format
for the storage and manipulation of financial data without disclosing any
proprietary or confidential models or other information that is proprietary or
confidential) displaying in reasonable detail the basis for such determination,
adjustment or calculation, as the case may be.

Valuation Terms:

  

Averaging Dates:

   Each of the consecutive Exchange Business Days commencing on, and including,
the Exchange Business Day immediately following the Trade Date and ending on,
and including, the Final Averaging Date.

Final Averaging Date:

   The Scheduled Final Averaging Date; provided that BofA shall have the right,
in its absolute discretion, at any time to accelerate the Final Averaging Date,
in whole or in part, to any date that is on or after the Scheduled Earliest
Acceleration Date

 

2



--------------------------------------------------------------------------------

   by written notice to Counterparty no later than 8:00 P.M., New York City
time, on the Exchange Business Day immediately following the accelerated Final
Averaging Date.    In the case that BofA accelerates the Final Averaging Date in
part (“Partial Acceleration”), the portion of the Transaction subject to Partial
Acceleration must be greater than or equal to USD 100,000,000 (or such lesser
amount that is the entirety of the remaining Prepayment Amount), BofA shall
specify in its written notice to Counterparty accelerating the Final Averaging
Date the corresponding percentage of the Prepayment Amount that is subject to
valuation on the related Valuation Date, and the Calculation Agent shall adjust
the terms of the Transaction to account for such Partial Acceleration (including
cumulative adjustments to account for all Partial Accelerations that occur
during the term of the Transaction).

Scheduled Final Averaging Date:

   As provided in Annex B to this Confirmation.

Scheduled Earliest Acceleration Date:

   As provided in Annex B to this Confirmation.

Valuation Date:

   The Final Averaging Date.

Averaging Date Disruption:

   Modified Postponement, provided that notwithstanding anything to the contrary
in the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent shall, as appropriate in light of market conditions
or regulatory considerations, determine whether: (i) such Averaging Date is a
Disrupted Day in full, in which case the VWAP Price for such Disrupted Day shall
not be included for purposes of determining the Settlement Price or the Elapsed
Price and the Scheduled Final Averaging Date shall be postponed in accordance
with Modified Postponement (as modified herein) or (ii) such Averaging Date is a
Disrupted Day only in part, in which case the Calculation Agent shall (x)
determine the VWAP Price for such Disrupted Day based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event, (y) determine (1) the Settlement
Price and (2) the Elapsed Price in respect of each Interim Share Calculation
Date on or after such Averaging Date, in each case, based on an appropriately
weighted average instead of the arithmetic average described under “Settlement
Price” below or “Elapsed Price” below, as the case may be, with such weighting
based solely on the duration of such Market Disruption Event and the volume,
historical trading patterns and price of the Shares and (z) determine the
Elapsed Percentage in respect of each Interim Share Calculation Date on or after
such Averaging Date based on an appropriate weighting taking into account such
partially disrupted Averaging Date. Any Scheduled Trading Day on which, as of
the date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be an Exchange Business Day. If a closure of the
Exchange prior to its normal close of trading on any Exchange Business Day is
scheduled following the date hereof, then such Exchange Business Day shall be
deemed to be a Disrupted Day in full. Section 6.6(a) of the Equity Definitions
is hereby amended by deleting clause (i) thereof.

 

3



--------------------------------------------------------------------------------

   The Calculation Agent shall promptly provide Counterparty written notice of
the occurrence of any Disrupted Day and any adjustments to the terms of the
Transaction as a result thereof.    “Rule 10b-18 eligible transactions” means,
for any Exchange Business Day, only those trades that are reported during the
period of time during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and are effected pursuant to the conditions of Rule
10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

Market Disruption Events:

   Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting
the words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

Regulatory Disruption:

   Any event that BofA, in its good faith and reasonable discretion based on the
advice of counsel, determines makes it appropriate with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
for BofA similarly applicable to accelerated share repurchase transactions and
consistently applied, to refrain from or decrease any market activity in
connection with the Transaction. BofA shall notify Counterparty as soon as
reasonably practicable that a Regulatory Disruption has occurred (but, in any
event, within one Exchange Business Day of the date of its occurrence) and the
Averaging Date(s) affected by it.

Settlement Terms:

  

Initial Share Delivery:

   On the Initial Share Delivery Date, BofA shall deliver to Counterparty the
Initial Shares.

Initial Share Delivery Date:

   One (1) Exchange Business Day following the Trade Date.

Initial Shares:

   As provided in Annex B to this Confirmation.

Interim Share Delivery:

   On each Interim Share Delivery Date, BofA shall delivery to Counterparty the
Interim Shares.

Interim Share Delivery Dates:

   In respect of any Interim Share Calculation Date, one (1) Exchange Business
Day following such Interim Share Calculation Date.

Interim Share Calculation Dates:

   As provided in Annex B to this Confirmation.

Interim Shares:

   In respect of any Interim Share Calculation Date, a number of Shares equal to
the greater of (x) zero and (y) (i) (a) the Prepayment Amount divided by the
Estimated Price for such Interim Share Calculation Date, multiplied by (b) the
Interim Share Delivery Percentage for such Interim Share Calculation Date, minus
(ii) the aggregate number of Initial Shares and Interim Shares delivered by BofA
to Counterparty for the Transaction as of such Interim Share Calculation Date.

 

4



--------------------------------------------------------------------------------

Interim Share Delivery Percentage:

   For each Interim Share Calculation Date, as provided in Annex B to this
Confirmation.

Estimated Price:

   In respect of any Interim Share Calculation Date, (i) the Elapsed Percentage
for such Interim Share Calculation Date, multiplied by Elapsed Price for such
Interim Share Calculation Date, plus (ii) the Remaining Percentage for such
Interim Share Calculation Date, multiplied by the greater of (x) the official
closing price of the Shares on such Interim Share Calculation Date (as described
on Bloomberg Screen “EAT <Equity> HP” (or any successor thereto)) and (y) the
Elapsed Price for such Interim Share Calculation Date.

Elapsed Percentage:

   In respect of any Interim Share Calculation Date, (i) the total number of
Averaging Dates that are not Disrupted Days in full from, and including, the
Exchange Business Day immediately following the Trade Date to, and including,
such Interim Share Calculation Date, divided by (ii) the total number of
Scheduled Trading Days from, and including, the Exchange Business Day
immediately following the Trade Date to, and including, the Scheduled Final
Averaging Date (other than any Scheduled Trading Days prior to such Interim
Share Calculation Date that are Disrupted Days in full); provided that, for the
purposes of the foregoing, (i) any Scheduled Trading Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Trading Day and (ii) if a closure
of the Exchange prior to its normal close of trading on any Exchange Business
Day is scheduled following the date hereof, then such Exchange Business Day
shall be deemed not to be a Scheduled Trading Day.

Elapsed Price:

   In respect of any Interim Share Calculation Date, the arithmetic average of
the VWAP Prices for each Averaging Date from, and including, the Exchange
Business Day immediately following the Trade Date to, and including, such
Interim Share Calculation Date

Remaining Percentage:

   In respect of any Interim Share Calculation Date, 100% minus the Elapsed
Percentage for such Interim Share Calculation Date.

Settlement Date:

   Three (3) Exchange Business Days following the Valuation Date; provided that
if (i) the Final Averaging Date is March 29, 2017, the Settlement Date shall be
the second (2nd) Exchange Business Day following the Valuation Date and (ii) the
Final Averaging Date is March 30, 2017, the Settlement Date shall be the first
(1st) Exchange Business Day following the Valuation Date.

Settlement:

   On the Settlement Date, BofA shall deliver to Counterparty the Number of
Shares to be Delivered, if a positive number. If the Number of Shares to be
Delivered is a negative number, the Counterparty Settlement Provisions in Annex
A shall apply.

Number of Shares to be Delivered:

   A number of Shares equal to (i) the Prepayment Amount divided by (ii) the
Settlement Price; provided that the Number of Shares to be Delivered shall be
reduced by the aggregate number of Initial Shares and Interim Shares delivered
by BofA to Counterparty for the Transaction as of the Settlement Date.

 

5



--------------------------------------------------------------------------------

Settlement Price:

   The arithmetic average of the VWAP Prices for all Averaging Dates minus the
Price Adjustment Amount.

VWAP Price:

   For any Averaging Date, the Rule 10b-18 dollar volume weighted average price
per Share for such day as reported on Bloomberg Screen “EAT <Equity> AQR SEC”
(or any successor thereto) or, in the event such price is not so reported on
such day for any reason or is manifestly incorrect, as reasonably determined by
the Calculation Agent using a volume weighted method.

Price Adjustment Amount:

   As provided in Annex B to this Confirmation.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

Other Applicable Provisions:

   To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction.

Dividends:

  

Dividend:

   Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2 (e)(ii)(B) of the Equity Definitions.

Excess Dividend:

   For any calendar quarter, any Dividend with an ex-dividend date occurring
during such calendar quarter the amount or value of which per Share (as
determined by the Calculation Agent), when aggregated with the amount or value
(as determined by the Calculation Agent) of any and all previous Dividends with
ex-dividend dates occurring in the same calendar quarter, exceeds the Ordinary
Dividend Amount.

Consequences of Excess Dividend:

   The declaration by the Issuer of any Excess Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period,
shall, at BofA’s election, constitute an Additional Termination Event in respect
of the Transaction, with Counterparty as the sole Affected Party and the
Transaction as the sole Affected Transaction.

Ordinary Dividend Amount:

   As provided in Annex B to this Confirmation.

Early Ordinary Dividend Payment:

   The occurrence of an ex-dividend date for any Dividend that is not an Excess
Dividend during any calendar quarter occurring (in whole or in part) during the
Relevant Dividend Period that is prior to the Scheduled Ex-Dividend Date for the
relevant calendar quarter shall, at BofA’s election, constitute an Additional
Termination Event in respect of the Transaction, with Counterparty as the sole
Affected Party and the Transaction as the sole Affected Transaction.

 

6



--------------------------------------------------------------------------------

Scheduled Ex-Dividend Dates:

   As provided in Annex B to this Confirmation.

Relevant Dividend Period:

   The period from, and including, the first Averaging Date to, and including,
the Relevant Dividend Period End Date.

Relevant Dividend Period End Date:

   If Annex A applies, the last Settlement Valuation Date; otherwise, the Final
Averaging Date.

Agreement Regarding Dividends:

   Notwithstanding any other provision of this Confirmation, the Equity
Definitions or the Agreement to the contrary, in calculating any adjustment
pursuant to Article 11 of the Equity Definitions or any amount payable in
respect of any termination or cancellation of the Transaction pursuant to
Article 12 of the Equity Definitions or Section 6 of the Agreement, the
Calculation Agent may take into account changes in stock price, volatility,
interest rates, stock loan rates or liquidity relevant to the Shares, but shall
not take into account changes to any dividends since the Trade Date. For the
avoidance of doubt, if an Early Termination Date occurs in respect of the
Transaction, the amount payable pursuant to Section 6 of the Agreement in
respect of such Early Termination Date may take into account changes in stock
price, volatility, interest rates, stock loan rates or liquidity relevant to the
Shares, but shall be determined without regard to the difference between actual
dividends declared and expected dividends as of the Trade Date. Share
Adjustments:   

Method of Adjustment:

   Calculation Agent Adjustment; provided that (i) the declaration or payment of
Dividends shall not be a Potential Adjustment Event and (ii) repurchases
effected in accordance with Section 6(e) below shall not constitute a Potential
Adjustment Event.    It shall constitute an additional Potential Adjustment
Event if the Scheduled Final Averaging Date is postponed pursuant to the
language opposite the caption “Averaging Date Disruption” above, in which case
the Calculation Agent shall adjust any relevant terms of the Transaction, based
on stock price, volatility, interest rates, stock loan rates, liquidity and the
number of Averaging Dates, as the Calculation Agent determines appropriate to
account for the economic effect on the Transaction of such postponement (taking
into consideration any postponement pursuant to the language opposite the
caption “Averaging Date Disruption” above). Extraordinary Events:   

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable; provided that (x) Section 12.1(d) of the Equity Definitions shall
be amended by replacing (i) “10%” in the third line thereof with “25%” and (ii)
“voting shares of the Issuer” in the fourth line thereof with “Shares”, (y)
Section 12.1(e) of the Equity Definitions shall be amended by replacing “voting
shares” in the first line thereof with “Shares” and (z) Section 12.1(l) of the
Equity Definitions shall be amended by replacing “voting shares” in the fifth
line thereof with “Shares”.

 

7



--------------------------------------------------------------------------------

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment

Composition of Combined Consideration:

   Not Applicable

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable. Notwithstanding anything to the contrary in the Equity
Definitions, a Change in Law described in clause (Y) of Section 12.9(a)(ii) of
the Equity Definitions shall not constitute a Change in Law and instead shall
constitute an Increased Cost of Hedging as described in Section 12.9(a)(vi) of
the Equity Definitions.

Failure to Deliver:

   Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Not Applicable

Increased Cost of Hedging:

   Applicable solely with respect to a “Change in Law” described in clause (Y)
of Section 12.9(a)(ii) of the Equity Definitions as set forth in the last
sentence opposite the caption “Change in Law” above.

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   As provided in Annex B to this Confirmation.

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   As provided in Annex B to this Confirmation.

Hedging Party:

   For all applicable Potential Adjustment Events and Extraordinary Events,
BofA; provided that when making any determination or calculation as “Hedging
Party,” BofA shall be bound by the same obligations relating to required acts of
the Calculation Agent as set forth in Section 1.40 of the Equity Definitions and
this Confirmation as if the Hedging Party were the Calculation Agent.

 

8



--------------------------------------------------------------------------------

Determining Party:

   For all Extraordinary Events, BofA; provided that when making any
determination or calculation as “Determining Party,” BofA shall be bound by the
same obligations relating to required acts of the Calculation Agent as set forth
in Section 1.40 of the Equity Definitions and this Confirmation as if the
Determining Party were the Calculation Agent.

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Account Details:

(a) Account for payments to Counterparty: To be provided separately upon request

(b) Account for payments to BofA:

[**]

4. Offices:

(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party

(b) The Office of BofA for the Transaction is: New York

5. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

Brinker International, Inc.

6820 Lyndon B. Johnson Freeway

Dallas, TX 75240

Attn:                         Joe Taylor, Vice President – Investor Relations
and Treasury

Telephone:               [**]

Email:                      [**]

(b) Address for notices or communications to BofA:

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

Bank of America Tower at One Bryant Park

New York, NY 10036

Attn:                         Jake Mendelsohn

Telephone:               [**]

Facsimile:                [**]

6. Additional Provisions Relating to Transactions in the Shares.

(a) Counterparty acknowledges and agrees that the Initial Shares delivered on
the Initial Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges and agrees that BofA may, during (i) the period from the
date hereof to the Valuation Date or, if later, the Scheduled Earliest
Acceleration Date without regard to any adjustment thereof pursuant to “Special
Provisions regarding Transaction Announcements” below, and (ii) the period from
and including the first Settlement Valuation Date to and including the last
Settlement Valuation Date, if any (together, the “Relevant Period”), purchase
Shares in connection with the Transaction,

 

9



--------------------------------------------------------------------------------

which Shares may be used to cover all or a portion of such short sale or may be
delivered to Counterparty. Such purchases will be conducted independently of
Counterparty. The timing of such purchases by BofA, the number of Shares
purchased by BofA on any day, the price paid per Share pursuant to such
purchases and the manner in which such purchases are made, including without
limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of BofA. It is the intent of
the parties that the Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(A) and (B) of the Exchange Act, and the parties agree that this
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c) and Counterparty shall not take any action that results in the
Transaction not so complying with such requirements. Without limiting the
generality of the preceding sentence, Counterparty acknowledges and agrees that
(A) Counterparty does not have, and shall not attempt to exercise, any influence
over how, when or whether BofA effects any purchases of Shares in connection
with the Transaction, (B) during the period beginning on (but excluding) the
date of this Confirmation and ending on (and including) the last day of the
Relevant Period, neither Counterparty nor its officers or employees shall,
directly or indirectly, communicate any material nonpublic information regarding
Counterparty or the Shares to any employee of BofA or its Affiliates responsible
for trading the Shares in connection with the transactions contemplated hereby,
but may communicate with Roger Matthews, Ravi Mani, David Finkelstein, Isaac
Taylor, Gary Rosenblum or such other “private side” employees designated by BofA
or its Affiliates, (C) Counterparty is entering into the Transaction in good
faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 promulgated under the
Exchange Act and (D) Counterparty will not alter or deviate (within the meaning
of Rule 10b5-1(c)(1)(i)(C) under the Exchange Act) from this Confirmation or
enter into or alter a corresponding hedging transaction with respect to the
Shares. Counterparty also acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c) under the Exchange Act. Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer or director of Counterparty is aware of any material
nonpublic information regarding Counterparty or the Shares.

(b) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during the Relevant Period unless Counterparty has
provided written notice to BofA of such restricted period not later than the
Scheduled Trading Day immediately preceding the first day of such “restricted
period.” Counterparty acknowledges that any such notice may cause a Disrupted
Day to occur. Accordingly, Counterparty acknowledges that its delivery of such
notice must comply with the standards set forth in Section 6(a) above.

(c) Counterparty represents and warrants to BofA that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”)) has made any purchases of blocks pursuant to the once-a-week block
exception contained in Rule 10b-18(b)(4) during either the four calendar weeks
preceding the Trade Date or the calendar week in which the Trade Date occurs.
Counterparty shall, at least one day prior to the first day of any Relevant
Period pursuant to clause (ii) of the definition thereof, notify BofA of the
total number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to
the once-a-week block exception contained in Rule 10b-18(b)(4) by or for
Counterparty or any of its “affiliated purchasers” (as defined in Rule 10b-18)
during each of the four calendar weeks preceding the first day of such Relevant
Period and during the calendar week in which the first day of such Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).

(d) During the Relevant Period, Counterparty shall (i) notify BofA prior to the
opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”)) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act
(other than any such transaction in which the consideration consists solely of
cash and there is no valuation period), (ii) promptly notify BofA following any
such announcement that such announcement has been made, and (iii) promptly
deliver to BofA following the making of any such announcement a certificate
indicating (A) Counterparty’s average daily Rule 10b-18 purchases (as defined in
Rule 10b-18) during the three full calendar months preceding the date of the
announcement of such transaction that were not effected through BofA or its
affiliates and (B) Counterparty’s block purchases (as defined in Rule 10b-18)
effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three full
calendar months preceding the date of the announcement of such transaction that
were not effected through BofA or its affiliates. In addition, Counterparty
shall promptly notify

 

10



--------------------------------------------------------------------------------

BofA of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such public announcement may result in a Regulatory Disruption and may cause
the Relevant Period to be suspended. Accordingly, Counterparty acknowledges that
its actions in relation to any such announcement or transaction must comply with
the standards set forth in Section 6(a) above.

(e) Without the prior written consent of BofA, Counterparty shall not, and shall
cause its “affiliated purchasers” (as defined in Rule 10b-18) not to, directly
or indirectly (including, without limitation, by means of a cash-settled or
other derivative instrument) purchase, offer to purchase, place any bid or limit
order that would effect a purchase of, or commence any tender offer relating to,
any Shares (or an equivalent interest, including a unit of beneficial interest
in a trust or limited partnership or a depository share) during the Relevant
Period, except through BofA or its Affiliate and, if BofA or its Affiliate is
requested to make any such purchases, BofA or its Affiliate will cooperate in
good faith with Counterparty to execute mutually acceptable documentation
pursuant to which BofA or its Affiliate shall make any such purchases.
Notwithstanding the foregoing, nothing herein shall (i) limit Counterparty’s
ability, pursuant to its employee incentive plans, to re-acquire Shares in
connection with the related equity transactions, (ii) limit Counterparty’s
ability to withhold shares to cover tax liabilities associated with such equity
transactions or (iii) limit Counterparty’s ability to grant stock, restricted
stock units and options to “affiliated purchasers” (as defined in Rule 10b-18)
or the ability of such affiliated purchasers to acquire such stock, restricted
stock units or options, in connection with Counterparty’s compensation policies
for directors, officers and employees. Further, (i) Counterparty or an
“affiliated purchaser” (as defined in Rule 10b-18) may effect purchases of
Shares or derivative instruments relating to the Shares during the Relevant
Period through BofA or its Affiliate pursuant to any Rule 10b5-1 repurchase plan
or Rule 10b-18 repurchase (each, a “Permitted OMR Transaction”), so long as such
purchases do not in the aggregate exceed, on any Exchange Business Day, 5% of
the ADTV (as defined in Rule 10b-18) for the Shares (it being understood that
BofA shall not unreasonably withhold or delay consent to the purchase of a
higher percentage of ADTV for the Shares if the Calculation Agent determines
that the purchase of such increased percentage would not have an adverse (to
BofA) economic effect on the value of the Transaction or would not require BofA
to reduce its market activity related to the Transaction), (ii) an agent
independent of Counterparty may purchase Shares effected by or for an issuer
plan of Issuer in accordance with the requirements of Section 10b-18(a)(13)(ii)
under the Exchange Act (with “issuer plan” and “agent independent of
Counterparty” each being used herein as defined in Rule 10b-18) and
(iii) Counterparty or any “affiliated purchaser” (as defined in Rule 10b-18) may
purchase Shares in (x) unsolicited transactions or (y) privately negotiated
(off-market) transactions (but excluding by means of derivative transactions
relating to the Shares), in each case, that are not expected to result in market
purchases, in each case, without BofA’s consent.

7. Representations, Warranties and Agreements.

(a) In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, BofA as follows:

(i) As of the Trade Date, Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that BofA is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iii) Prior to the Trade Date, Counterparty shall deliver to BofA a resolution
of Counterparty’s board of directors authorizing the Transaction. Counterparty
has publicly disclosed its intention to institute a program for the acquisition
of Shares.

(iv) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.

 

11



--------------------------------------------------------------------------------

(v) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date, the Prepayment Date and the Initial Share Delivery Date,
Counterparty is not, or will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the corporate laws of the jurisdiction of its
incorporation.

(vii) Counterparty understands no obligations of BofA to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations are not,
as of the date hereof, guaranteed by any affiliate of BofA or any governmental
agency.

(b) Each of BofA and Counterparty agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of BofA and Counterparty acknowledges that the offer and sale of the
Transaction is intended to be exempt from registration under the Securities Act,
by virtue of Section 4(a)(2) thereof. Accordingly, each party represents and
warrants to the other that (i) it has the financial ability to bear the economic
risk of its investment in the Transaction and is able to bear a total loss of
its investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that BofA is a “financial institution,”
“swap participant” and “financial participant” within the meaning of Sections
101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties hereto
further agree and acknowledge that it is the intent of the parties that (A) this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) BofA is entitled
to the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

(e) BofA agrees to use commercially reasonable efforts, during any Relevant
Period, to make purchases of Shares in connection with the Transaction (other
than any purchases made by BofA in connection with dynamic hedge adjustments of
BofA’s exposure to the Transaction as a result of any equity optionality
contained in the Transaction) in a manner that would comply with the limitations
set forth in clauses (b)(2), (b)(3) and (b)(4) of Rule 10b-18 (it being
understood that, for purposes of calculating the volume restriction in paragraph
(b)(4) of Rule 10b-18, purchases on each Exchange Business Day in connection
with the Transaction shall be aggregated with purchases on such Exchange
Business Day under any Permitted OMR Transaction), as if such rule was
applicable to such purchases and taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate, and subject to any
delays between the execution and reporting of a trade of the Shares and other
circumstances beyond BofA’s control. Notwithstanding the foregoing, BofA shall
not be responsible for any failure to comply with Rule 10b-18(b)(3) to the
extent any transaction that was executed (or deemed to be executed) by or on
behalf of Counterparty or an affiliated purchaser pursuant to a separate
agreement is not deemed to be an “independent bid” or an “independent
transaction” for purposes of Rule 10b-18(b)(3).

 

12



--------------------------------------------------------------------------------

8. Agreements and Acknowledgements Regarding Hedging.

Counterparty acknowledges and agrees that:

(a) During the Relevant Period, BofA and its Affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Transaction;

(b) BofA and its Affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to the Transaction;

(c) BofA shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Settlement Price and/or the VWAP Price; and

(d) Any market activities of BofA and its Affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

9. Special Provisions regarding Transaction Announcements.

(a) If a Transaction Announcement occurs on or prior to the Settlement Date, the
Calculation Agent shall make, in good faith and in a commercially reasonable
manner, such adjustment to the exercise, settlement, payment or any of the other
terms of the Transaction (with such adjustments limited to those to account for
changes in stock price, volatility, stock loan rate and liquidity relevant to
the Shares or the Transaction) as of the date of such Transaction Announcement
to account for the economic effect on the Transaction of such Transaction
Announcement (and, for the avoidance of doubt, in such event the Number of
Shares to be Delivered may be reduced below zero). If a Transaction Announcement
occurs after the Trade Date but prior to the Scheduled Earliest Acceleration
Date, the Scheduled Earliest Acceleration Date shall be adjusted to be the date
of such Transaction Announcement.

(b) “Transaction Announcement” means (i) the announcement by Counterparty of an
Acquisition Transaction, (ii) an announcement by Counterparty that Counterparty
or any of its subsidiaries has entered into an agreement, a letter of intent or
an understanding to enter into an Acquisition Transaction, (iii) the
announcement by Counterparty of an intention to solicit or enter into, or to
explore strategic alternatives or other similar undertaking that includes, an
Acquisition Transaction, (iv) any public announcement by Counterparty that in
the good faith and commercially reasonable judgment of the Calculation Agent may
result in an Acquisition Transaction, or (v) any announcement of any change or
amendment to any previous Transaction Announcement by Counterparty (including
any announcement of the abandonment of any such previously announced Transaction
Announcement, agreement, letter of intent, understanding or intention).

“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “75%” and as if the clause beginning
immediately following the definition of Reverse Merger therein to the end of
such definition were deleted) or Tender Offer, or any other transaction
involving the merger of Counterparty with or into any third party, (ii) the sale
or transfer of all or substantially all of the assets of Counterparty to a
person or entity other than Counterparty or a subsidiary of Counterparty,
(iii) a recapitalization, reclassification, binding share exchange or other
similar transaction with respect to Counterparty, (iv) any acquisition, lease,
exchange, transfer, disposition (including by way of spin-off or distribution)
of assets (including any capital stock or other ownership interests in
subsidiaries) or other similar event by Counterparty or any of its subsidiaries
(other than an acquisition, lease, exchange, transfer, disposition or other
similar event between and/or among solely Counterparty and/or one or more
subsidiaries of Counterparty) where the aggregate consideration transferable or
receivable by or to Counterparty or its subsidiaries exceeds 25% of the market
capitalization of Counterparty and (v) any transaction in which Counterparty or
its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise).

 

13



--------------------------------------------------------------------------------

10. Other Provisions.

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy or to
require BofA to satisfy, as the case may be, any such Payment Obligation, in
whole or in part, by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to BofA, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that Counterparty shall not have the right to so
elect in the event of (i) an Insolvency, a Nationalization, a Merger Event or a
Tender Offer, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash or (ii) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within Counterparty’s control; provided further
that Counterparty acknowledges its responsibilities under applicable securities
laws, and in particular Section 9 and Section 10(b) of the Exchange Act and the
rules and regulations thereunder, in respect of any such election. Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the Merger Date, Tender Offer Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable, with respect to the Payment Obligation or
such portion of the Payment Obligation for which the Share Termination
Alternative has been elected (the “Applicable Portion”):

 

Share Termination Alternative:    Applicable and means, if delivery pursuant to
the Share Termination Alternative is owed by BofA, that BofA shall deliver to
Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable, or
such later date as the Calculation Agent may reasonably determine (the “Share
Termination Payment Date”), in satisfaction of the Payment Obligation or the
Applicable Portion, as the case may be. If delivery pursuant to the Share
Termination Alternative is owed by Counterparty, paragraphs 2 through 6 of Annex
A shall apply as if such delivery were a settlement of the Transaction to which
Net Share Settlement (as defined in Annex A) applied, the Cash Settlement
Payment Date were the Early Termination Date, the Forward Cash Settlement Amount
were zero (0) minus the Payment Obligation (or the Applicable Portion, as the
case may be) owed by Counterparty, and “Shares” as used in Annex A were replaced
by “Share Termination Delivery Units.” Share Termination Delivery Property:    A
number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price. Share Termination Unit Price:    The value of property contained in
one Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to the parties at the time of notification of
the Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization, Merger Event or
Tender Offer, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of

 

14



--------------------------------------------------------------------------------

   fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash. Failure to Deliver:    Applicable Other applicable provisions:
   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

(b) Equity Rights. BofA acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(c) [Reserved].

(d) Staggered Settlement. If BofA would owe Counterparty any Shares pursuant to
the “Settlement Terms” above, BofA may, by notice to Counterparty on or prior to
the Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, BofA will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Settlement Terms” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
BofA will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that BofA would
otherwise be required to deliver on such Nominal Settlement Date.

(e) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.

(f) Transfer and Assignment. BofA may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to (i) any
of its Affiliates or (ii) any entities sponsored or organized by, or on behalf
of or for the benefit of, BofA, in either case without the consent of
Counterparty; provided that such Affiliate of BofA or other entity (1) has a
long term senior credit rating that is equal to or better than BofA’s credit
rating at the time of such transfer or assignment, or (2) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by BofA generally for similar transactions, by BAC; provided further
that such transfer and/or assignment shall be permitted only so long as (i) an
Event of Default or Termination Event will not occur as a result of such
transfer and assignment and (ii) as a result of such transfer and assignment
(x) Counterparty will not be required to pay or deliver to the transferee on any
payment date or delivery date an amount (including, without limitation, under
Section 2(d)(i)(4) of the Agreement) or a number of Shares, as applicable,
greater than the amount or the number of Shares, respectively, that Counterparty
would have been required to pay or deliver to BofA in the absence of such
transfer and assignment and (y) Counterparty will not be entitled to receive
from the transferee on any payment date or delivery date an amount (including,
without limitation, under Section 2(d)(i)(4) of the Agreement) or a number of
Shares, as applicable, lesser than the amount or the number of Shares,
respectively, that BofA would have been required to pay or deliver, as the case
may be, to Counterparty in the absence of such transfer and assignment.

 

15



--------------------------------------------------------------------------------

(g) Additional Termination Event. It shall constitute an Additional Termination
Event with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and BofA shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement,
if, at any time during the Relevant Period, the closing price of the Shares on
the Exchange for any three consecutive Exchange Business Days is below the
Threshold Price (as provided in Annex B to this Confirmation) on each such
Exchange Business Day, as determined by the Calculation Agent.

(h) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “a material economic effect
on the relevant Transaction”;

(ii) Section 11.2(c) of the Equity Definitions is hereby amended by
(x) replacing the words “a diluting or concentrative effect on the theoretical
value of the relevant Shares” in the fifth and sixth lines thereof with “a
material economic effect on the Transaction”, (y) replacing the words “diluting
or concentrative” in the sixth to last line thereof with the words “material
economic” and (z) deleting the phrase “(provided that no adjustments will be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relative to the relevant Shares)” and replacing it with the
words “(and, for the avoidance of doubt, except in the case of a Potential
Adjustment Event as described in Section 11.2(e)(i), Section 11.2(e)(ii)(A),
Section 11.2(e)(ii)(B), Section 11.2(e)(iv) or Section 11.2(e)(v), adjustments
may be made to account solely for changes in volatility, stock loan rate or
liquidity relative to the relevant Shares; in the case of a Potential Adjustment
Event as described in Section 11.2(e)(i), Section 11.2(e)(ii)(A),
Section 11.2(e)(ii)(B), Section 11.2(e)(iv) or Section 11.2(e)(v), no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “that may have a diluting or concentrative effect on the
theoretical value of the relevant Shares” and replacing them with the words
“that is the result of a corporate event within the Issuer’s control involving
Issuer or its securities that has a material economic effect on the relevant
Transaction”;

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding
the phrase “, provided that the Non-Hedging Party may not elect to terminate the
Transaction unless concurrently with electing to terminate the Transaction, it
represents and warrants to the Hedging Party in writing that it acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act and the rules and regulations thereunder,
in respect of such election” at the end of subsection (C) and (B) deleting
clause (X) in the final sentence thereof.

(i) [Reserved].

(j) Delivery of Cash. For the avoidance of doubt, other than payment of the
Prepayment Amount by Counterparty, nothing in this Master Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction, except in
circumstances where cash settlement is within Counterparty’s control or in those
circumstances in which holders of the Shares would also receive cash.

(k) Calculations and Payment Date upon Early Termination. Notwithstanding
anything to the contrary in Section 6(d)(ii) of the Agreement or Article 12 of
the Equity Definitions, all amounts calculated as being due in respect of an
Early Termination Date under Section 6(e) of the Agreement or upon cancellation
or

 

16



--------------------------------------------------------------------------------

termination of the Transaction under Article 12 of the Equity Definitions will
be payable on the day that notice of the amount payable is effective; provided
that if Counterparty elects to receive or deliver Shares or Share Termination
Delivery Units in accordance with Section 10(a) above, such Shares or Share
Termination Delivery Units shall be delivered on a date selected by the
Calculation Agent as promptly as practicable thereafter.

(l) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(m) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(n) Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, BofA
(the “Designator”) may designate any of its Affiliates (the “Designee”) to
deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased cost, regulatory change or similar event under this
Confirmation, the Equity Definitions or the Agreement (including, but not
limited to, any right arising from any Change in Law, Increased Cost of Hedging
or Illegality).

(p) Tax Matters

 

  (i) FATCA. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Agreement, shall not include any U.S. federal withholding tax imposed or
collected pursuant to Sections 1471 through 1474 of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

  (ii) Dividends and 871(m).

 

  (1) “Tax” as used in the Payer Tax Representation in Part 2 of the Schedule to
the Agreement and “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include any: (x) tax imposed on payments or deemed payments that may
constitute dividends from sources within the United States or (y) Dividend
Equivalent Tax.

 

  (2) The following shall be added in the flush language at the end of
Section 2(d)(ii) of the Agreement after the phrase “except to the extent Y has
satisfied” in line one: “(including by making a payment to X pursuant to
Section 2(d)(iii))”.

 

17



--------------------------------------------------------------------------------

  (3) The following shall be added at the end of Section 2(d) of the Agreement
as a new Section 2(d)(iii):

“(iii) Amounts for Dividend Equivalent Taxes. For all purposes of this
Section 2(d), the requirement that X remit any amount of Dividend Equivalent Tax
(without regard to whether there is a payment under the Transaction from which
to withhold or deduct such Tax) shall be treated as a requirement to withhold or
deduct Tax with respect to a payment under the Transaction. If at any time, X is
required to remit an amount of Dividend Equivalent Tax with respect to the
Transaction, then without duplication for (1) any amount that X has deducted on
account of such Tax from any amount paid to Y or (2) any amount that X has paid
from money or other property of Y, with respect to Dividend Equivalent Tax
required to be remitted on or after the date of this Schedule, the amount so
required to be remitted shall be payable by Y to X on the date on which the
remittance of Dividend Equivalent Tax is required to be made.”

 

  (4) The following terms shall be added to Section 14 of the Agreement:

“”Dividend Equivalent Tax” means any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) or the
United States Treasury Regulations thereunder.”

 

  (iii) Tax Representations. Each party represents that it is (1) a corporation
for U.S. federal income tax purposes and (2) a “U.S. person” (as that term is
used in section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for
U.S. federal income tax purposes.

 

  (iv) Tax documentation. Each party shall provide to the other party a valid
U.S. Internal Revenue Service Form W-9, or any successor thereto, (i) on or
before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided has become obsolete or
incorrect.

(q) Termination Currency. The Termination Currency shall be USD.

(r) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BOFA HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFA OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(s) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(t) Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

(u) Maximum Share Delivery. Notwithstanding anything to the contrary in this
Confirmation, in no event shall BofA be required to deliver any Shares, or any
Shares or other securities comprising Share Termination Delivery Units, in
respect of the Transaction in excess of the Maximum Number of Shares as set
forth in Annex B to this Confirmation.

 

18



--------------------------------------------------------------------------------

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

LOGO [g210319g0922072810779.jpg]

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.

 

Yours sincerely, BANK OF AMERICA, N.A. By:  

/s/ Jake Mendelsohn

Name:   Jake Mendelsohn Title:   Managing Director

 

Confirmed as of the date first above written: BRINKER INTERNATIONAL, INC. By:  

/s/ Thomas J. Edwards, Jr.

Name:   Thomas J. Edwards, Jr. Title:   EVP; Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share”. Electing Party:    Counterparty Settlement Method Election Date:    The
date that is the earlier of (i) the Scheduled Final Averaging Date and (ii) the
second Exchange Business Day immediately following the Valuation Date. Default
Settlement Method:    Net Share Settlement Forward Cash Settlement Amount:   
The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price. Settlement Valuation Price:    The arithmetic average of the VWAP Prices
for all Settlement Valuation Dates, subject to Averaging Date Disruption,
determined as if each Settlement Valuation Date were an Averaging Date (with
Averaging Date Disruption applying as if the last Settlement Valuation Date were
the Final Averaging Date and the Settlement Valuation Price were the Settlement
Price). Settlement Valuation Dates:    A number of Scheduled Trading Days
selected by BofA in its reasonable discretion, beginning on the Scheduled
Trading Day immediately following the earlier of (i) the Scheduled Final
Averaging Date and (i) the Exchange Business Day immediately following the Final
Averaging Date. Cash Settlement:    If Cash Settlement is applicable, then
Counterparty shall pay to BofA the absolute value of the Forward Cash Settlement
Amount on the Cash Settlement Payment Date. Cash Settlement Payment Date:    The
date one Settlement Cycle following the last Settlement Valuation Date. Net
Share Settlement Procedures:    If Net Share Settlement is applicable, Net Share
Settlement shall be made in accordance with paragraphs 2 through 6 below.

2. Net Share Settlement shall be made (i) by delivery on the Cash Settlement
Payment Date (such date, the “Net Share Settlement Date”) of a number of Shares
satisfying the conditions set forth in paragraph 3 below (the “Registered
Payment Shares”), or a number of Shares not satisfying such conditions (the
“Restricted Payment Shares”), in either case, with a value equal to the absolute
value of the Forward Cash Settlement Amount (which value shall, in the case of
Restricted Payment Shares, take into account a commercially reasonable
illiquidity discount resulting from the fact that the Restricted Payment Shares
will not be registered for resale), in each case as determined by the
Calculation Agent (the “Payment Share Value”), and (ii) by delivery of the
Make-Whole Payment Shares (as defined below), if any, as described in paragraph
5 below. For the avoidance of doubt, Counterparty shall not be required to pay
any underwriting spread, commission, private placement fee or similar fee to
BofA, any Affiliate thereof or an initial purchaser(s) in connection with the
delivery or subsequent resale of any Shares pursuant to this Annex A, it being
understood and agreed that the illiquidity discount described in this paragraph
2 does not constitute such an underwriting spread, commission, private placement
fee or similar fee.

 

A-1



--------------------------------------------------------------------------------

3. Counterparty may only deliver Registered Payment Shares pursuant to paragraph
2 above if:

(a) a registration statement covering public resale of the Registered Payment
Shares by BofA (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Payment Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to BofA, in such quantities as BofA shall reasonably have requested,
on or prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to BofA;

(c) as of or prior to the date of delivery, BofA and its agents shall have been
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities by issuers of comparable size to Counterparty and the results of such
investigation are satisfactory to BofA, in its good faith discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with BofA in connection with the public resale of
the Registered Payment Shares by BofA substantially similar to underwriting
agreements customary for underwritten offerings of equity securities by issuers
of comparable size to Counterparty, in form and substance satisfactory to BofA,
which Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, BofA and its Affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters.

4. If Counterparty delivers Restricted Payment Shares pursuant to paragraph 2
above:

(a) All Restricted Payment Shares shall be delivered to BofA (or any Affiliate
of BofA designated by BofA) pursuant to the exemption from the registration
requirements of the Securities Act provided by Section 4(a)(2) thereof.

(b) As of or prior to the date of delivery, BofA (or any Affiliate of BofA
designated by BofA) and any potential purchaser of any such Restricted Payment
Shares from BofA (or any Affiliate of BofA designated by BofA) identified by
BofA shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
private placements of equity securities by issuers of comparable size to
Counterparty (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them); provided that
Counterparty may require that BofA or such Affiliate or such potential purchaser
sign a customary confidentiality agreement with Counterparty in form and
substance reasonably satisfactory to Counterparty prior to and in connection
with such investigation.

(c) As of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with BofA (or any Affiliate of BofA designated by
BofA) in connection with the private placement of such Restricted Payment Shares
by Counterparty to BofA (or any such Affiliate) and the private resale of such
Restricted Payment Shares by BofA (or any such Affiliate), substantially similar
to private placement purchase agreements customary for private placements of
equity securities by issuers of comparable size to Counterparty, in form and
substance commercially reasonably satisfactory to BofA, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, BofA
and its Affiliates, and shall provide for the payment by Counterparty of all
reasonable, out-of-pocket fees and expenses in connection with such resale,
including all reasonable fees and expenses of outside counsel for BofA, and
shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales.

 

A-2



--------------------------------------------------------------------------------

(d) Counterparty shall not (i) take or cause to be taken any action that would
make unavailable the exemption set forth in Section 4(a)(2) of the Securities
Act for the sale of any Restricted Payment Shares by Counterparty to BofA or
(ii) on and after the Settlement Method Election Date, take or cause to be taken
any action that would make unavailable any exemption from the registration
requirements of the Securities Act reasonably acceptable to BofA for resales of
Restricted Payment Shares by BofA (or an Affiliate of BofA) and identified by
BofA to Counterparty on the Settlement Method Election Date.

(e) Counterparty expressly agrees and acknowledges that the public disclosure of
all material information relating to Counterparty is within Counterparty’s
control.

5. If Registered Payment Shares or Restricted Payment Shares are delivered in
accordance with this Annex A, on the last Settlement Valuation Date, a balance
(the “Settlement Balance”) shall be established with an initial balance equal to
the absolute value of the Forward Cash Settlement Amount. Following the delivery
of Registered Payment Shares or Restricted Payment Shares and any Make-Whole
Payment Shares (together, the “Payment Shares”), BofA or its Affiliate or any
underwriter(s) shall sell all such Payment Shares in a commercially reasonable
manner as promptly as reasonably practicable commencing on the Cash Settlement
Payment Date and continuing until the date on which the Settlement Balance has
been reduced to zero (such date, the “Final Resale Date”). Upon each such sale
the Settlement Balance shall be reduced by an amount equal to the aggregate
proceeds received by BofA or its Affiliate upon the sale of such Payment Shares.
If, on any Exchange Business Day, all Payment Shares have been sold and the
Settlement Balance has not been reduced to zero, Counterparty shall (i) deliver
to BofA or as directed by BofA one Settlement Cycle following such Exchange
Business Day an additional number of Registered Payment Shares in compliance
with paragraph 3 or Restricted Payment Shares in compliance with paragraph 4
above, as the case may be (the “Make-Whole Payment Shares”), in either case,
equal to (x) the Settlement Balance as of such Exchange Business Day divided by
(y) the Payment Share Value of the Make-Whole Payment Shares as of such Exchange
Business Day or (ii) promptly deliver to BofA cash in an amount equal to the
then remaining Settlement Balance. Such Make-Whole Payment Shares shall be sold
by BofA in accordance with the provisions above. This provision shall be applied
successively until either the Settlement Balance is reduced to zero or the
aggregate number of Payment Shares equals the Maximum Deliverable Number. Once
the proceeds of any sale(s) of Payment Shares made by BofA or its Affiliate or
any underwriter(s) has been reduced to zero, BofA, its Affiliate and any such
underwriter(s) shall immediately cease selling any Payment Shares at such time.
If on any Exchange Business Day, Payment Shares remain unsold and the Settlement
Balance has been reduced to zero, BofA, its Affiliate and/or such underwriter(s)
shall promptly (but in any event no later than the third Clearance System
Business Day following the Final Resale Date) return such unsold Payment Shares
to Counterparty.

6. Notwithstanding the foregoing, in no event shall Counterparty be required to
deliver more than the Maximum Deliverable Number of Shares hereunder. “Maximum
Deliverable Number” means the number of Shares set forth as such in Annex B to
this Confirmation. Counterparty represents and warrants to BofA (which
representation and warranty shall be deemed to be repeated on each day from the
date hereof to the Settlement Date or, if Counterparty has elected to deliver
any Payment Shares hereunder, to the Final Resale Date) that the Maximum
Deliverable Number is equal to or less than the number of authorized but
unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in such Shares (other than the transactions under
this Confirmation) on the date of the determination of the Maximum Deliverable
Number (such Shares, the “Available Shares”). In the event Counterparty shall
not have delivered the full number of Shares otherwise deliverable as a result
of this paragraph 6 (the resulting deficit, the “Deficit Shares”), Counterparty
shall be continually obligated to deliver, from time to time until the full
number of Deficit Shares have been delivered pursuant to this paragraph, Shares
when, and to the extent that, (i) Shares are repurchased, acquired or otherwise
received by Counterparty or any of its subsidiaries after the date hereof
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved or (iii) Counterparty additionally authorizes any unissued
Shares that are not reserved for other transactions. Counterparty shall
immediately notify BofA of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

 

A-3



--------------------------------------------------------------------------------

ANNEX B

 

Trade Date:   [                    ]      Prepayment Amount:   USD
[            ]      Initial Price:   The official closing price of the Shares on
the Trade Date, as described on
Bloomberg Screen “EAT <Equity> HP” Scheduled Final Averaging Date:  
[                    ] (or if such date is not an Exchange Business Day, the
next
following Exchange Business Day). Scheduled Earliest Acceleration Date:  
[                    ] (or if such date is not an Exchange Business Day, the
next
following Exchange Business Day). Initial Shares:   A number of Shares equal to
(i) the Prepayment Amount divided by the Initial
Price, multiplied by (ii) [    ]%. Interim Share Calculation Dates and Interim
Share Delivery Percentages:   The Interim Share Calculation Dates and
corresponding Interim Share Delivery
Percentage for each respective Interim Share Calculation Date shall be as
follows:    

Interim Share Calculation Dates

  

Interim Share Delivery Percentages

  [                    ]    [    ]%   [                    ]    [    ]%  
[                    ]    [    ]%   [                    ]    [    ]%  
[                    ]    [    ]%  

 

If any Interim Share Calculation Date is not an Exchange Business Day, the next
following Exchange Business Day shall be the Interim Share Calculation Date.

Price Adjustment Amount:   USD [            ]      Maximum Stock Loan Rate:  
[                    ] basis points      Initial Stock Loan Rate:  
[                    ] basis points      Threshold Price:   USD [            ]
     Maximum Deliverable Number:   [                ] Shares      Maximum Number
of Shares:   [                ] Shares      Ordinary Dividend Amount:   For any
calendar quarter, USD [            ] Scheduled Ex-Dividend Dates:  
[                    ]     

 

B-1